DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The supplemental amendment filed 03/22/2021 has been entered.  Applicant states that claims 19 and 27 are cancelled; however, claim 27 has been amended and included in the claims filed 03/22/2021.  Claim 27 therefore remains pending.  Claims 17-18 and 20-43 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 12/07/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites wherein the first major surface of the base and the second major surface of the base are generally parallel.  Claim 17 also recites that the first major surface of the base and the second major surface of the base continuously form an acute angle less than 30 degrees.  Two surfaces which are generally parallel do not form an acute angle, thus the claim is indefinite since claim 18 is dependent on claim 17.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,491,190 to Bierman, and further in view of U.S. Patent App. Pub. 20180154117 to Roberts. 

    PNG
    media_image1.png
    544
    546
    media_image1.png
    Greyscale
Regarding Claim 43, Bierman teaches a system (Fig. 1, element 20) comprising: a medical article (Fig. 1, element 22) comprising a lock-luer style adapter (Col. 10, lines 48-60) with a first diameter (see Annotated Fig. 2A below; D1) at a first portion (34) and a second diameter (D2) at a second portion (24), 
    PNG
    media_image2.png
    465
    743
    media_image2.png
    Greyscale
proximate the proximal end of the base and spaced a second lateral distance apart (second set of posts 
    PNG
    media_image3.png
    498
    555
    media_image3.png
    Greyscale
108 are spaced a lateral distance apart as shown in Annotated Fig. 19), the second set of posts coupled to the base (Annotated Fig. 19, first set of posts 94 are attached to first major surface 55) and positioned a longitudinal distance and proximal to the first set of posts (Annotated Fig. 13, second set of posts 108 are positioned proximal to first set of posts 94) and extending upwardly from the base in a direction generally normal to the first major surface of the base, the second set of posts defining a second channel (Annotated Fig. 13, element 110) dimensioned to receive the second portion of the medical article (Col. 24, lines 30-36); and a support (Annotated Fig. 19, element 109) positioned in the second channel, wherein the first lateral distance is greater than the second lateral distance (the first lateral distance is greater than the second lateral distance since the first lateral distance between the first set of posts 94 is dimensioned to receive first portion 34 as disclosed in Col. 23, lines 9-14 but the second lateral distance between the second set of posts 108 is smaller than the diameter of first portion 34 as disclosed in Col. 24, lines 30-36), and wherein the first portion of the medical article is closer to the distal end of the base than the second portion of the medical article (see Annotated Fig. 22A on next page, first portion 34 is closer to the distal end than second portion 24); a base dressing (Fig. 1, element 
    PNG
    media_image4.png
    534
    614
    media_image4.png
    Greyscale
line 51 – Col. 17, lines 2).
	Bierman is silent regarding a flap comprising: a fixed end; and a free end that is movable with respect to the bracket between a first position in which the flap is not positioned over the bracket, and a second position in which at least a portion of the flap is positioned over the bracket.
	Roberts teaches an analogous invention directed to a medical article securement device (Fig. 1, element 14) comprising a bracket (Fig. 3, element 28) comprising a flap (Fig. 3, element 34) comprising: a fixed end (Figs. 8-9, the end which is attached to bracket 28) and a free end (Figs. 8-9, the end which has nubs 149) that is movable with respect to the bracket between a first position in which the flap is not positioned over the bracket, and a second position in which at least a portion of the flap is positioned over the bracket (Par. 0037).
.
Allowable Subject Matter
	Claims 17 and 20-42 are allowed. 
	The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 17, U.S. Patent No. 7,491,190 to Bierman is the closest prior art and Bierman teaches a bracket (Figs. 13 and 19) comprising: a base (50), a first major surface (top surface), a second major surface (bottom surface) opposite the first major surface, a first set of posts (94) spaced a first lateral distance apart and defining a first channel (92); a second set of posts (108) spaced a second lateral distance apart and positioned a longitudinal distance and proximal to the first set of posts (Annotated Fig. 13, second set of posts 108 are positioned proximal to first set of posts 94) and extending upwardly from the base in a direction generally normal to the first major surface of the base, the second set of posts defining a second channel (110); and a support (109) positioned in the second channel, wherein the first lateral distance is greater than the second lateral distance (the first lateral distance is greater than the second lateral distance since the first lateral distance between the first set of posts 94 is dimensioned to receive first portion 34 as disclosed in Col. 23, lines 9-14 but the second lateral distance between the second set of posts 108 is smaller than the diameter of first portion 34 as disclosed in Col. 24, lines 30-36); a base dressing (Fig. 1, element 28) comprising: a first side (120); and a second side opposite the first side, the second side comprising a skin-contact adhesive (Col. 16, lines 46-50), wherein the second major surface of the base is coupled to the first side of the base dressing (Fig. 1 
	Bierman is silent regarding a flap comprising: a fixed end; and a free end that is movable with respect to the bracket between a first position in which the flap is not positioned over the bracket, and a second position in which at least a portion of the flap is positioned over the bracket and regarding wherein the first major surface and the second major surface of the base continuously form an acute angle (Figs. 10 shows discontinuities in the first and second major surface of the base forming an acute angle; specifically at the proximal end of the base).
	A bracket with a fixed end and a free end that is movable with respect to the bracket between a first position in which the flap is not positioned over the bracket, and a second position in which at least a portion of the flap is positioned over the bracket can be found in U.S. Patent App. Pub. 20180154117 to Roberts, but the feature of the first major surface and the second major surface of the base continuously forming an acute angle cannot be found or rendered obvious by the prior art in combination with the other claimed structures since modifications to the first major surface of the base of Bierman may affect the operation of the device or the ability of the device to retain a medical article as intended. 
	Claims 20-42 are dependent on claim 17 and thus are allowed. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	U.S. Patent App. Pub. 20150367102 to Andino teaches a medical article securement system which secures a luer lock adapter (Fig. 7, element 644) and which comprises a flap (Fig. 1, element 240) with a fixed end a free end. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783